     Case 3:18-cv-02287-GPC-MSB Document 44 Filed 12/17/18 PageID.3159 Page 1 of 6




 1    AMY J. LONGO (Cal. Bar No. 198304)
      Email: longoa@sec.gov
 2    DAVID S. BROWN (Cal. Bar No. 134569)
      Email: browndav@sec.gov
 3    BRENT W. WILNER (Cal. Bar No. 230093)
      Email: wilnerb@sec.gov
 4
      Attorneys for Plaintiff
 5    Securities and Exchange Commission
 6    Robert A. Cohen, Unit Chief (Cyber Unit)
      Headquarters
 7    100 “F” Street, N.E.
      Washington, District of Columbia 20549
 8
      Michele Wein Layne, Regional Director
 9    John W. Berry, Associate Regional Director
      Amy J. Longo, Regional Trial Counsel
10    444 S. Flower Street, Suite 900
      Los Angeles, California 90071
11    Telephone: (323) 965-3998
      Facsimile: (213) 443-1904
12
13                        UNITED STATES DISTRICT COURT
14                     SOUTHERN DISTRICT OF CALIFORNIA
15
16     SECURITIES AND EXCHANGE                     Case No. 3:18-cv-02287-GPC-MSB
17     COMMISSION,
                                                   PLAINTIFF SECURITIES AND
18                 Plaintiff,                      EXCHANGE COMMISSION’S
                                                   NOTICE OF MOTION AND
19           vs.                                   MOTION FOR PARTIAL
                                                   RECONIDERATION OF THE
20                                                 COURT’S NOVEMBER 27, 2018
       BLOCKVEST, LLC and REGINALD
21     BUDDY RINGGOLD, III a/k/a RASOOL            ORDER DENYING
       ABDUL RAHIM EL,                             PRELIMINARY INJUNCTION
22                                                 (Dkt. No. 41)
                   Defendants.
23                                                 Date: February 8, 2019
                                                   Time: 1:30 p.m.
24                                                 Place: United States Courthouse
25                                                        221 West Broadway
                                                          Courtroom 2D (Schwartz)
26                                                        San Diego, CA 92101
27                                                 Judge: Hon. Gonzalo P. Curiel
28
                                             1
     Case 3:18-cv-02287-GPC-MSB Document 44 Filed 12/17/18 PageID.3160 Page 2 of 6




 1          TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that pursuant to Local Rule 7.1.i.1 and Rule
 3    59(e) of the Federal Rules of Civil Procedure, Plaintiff Securities and Exchange
 4    Commission (“SEC”) will and hereby does move this Court to reconsider that part
 5    of its November 27, 2018 order (the “Opinion”) (Dkt. No. 41) denying a
 6    preliminary injunction against violations of Section 17(a) of the Securities Act of
 7    1933 (“Securities Act”). This motion is made on the grounds that under Rule
 8    59(e), the Court may properly reconsider its decision if, among other things, it
 9    “committed clear error or the initial decision was manifestly unjust.” School Dist.
10    No. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 2003); FED. R. CIV. P. 59(e).
11    Clear error occurs when “the reviewing court on the entire record is left with the
12    definite and firm conviction that a mistake has been committed.” United States v.
13    United States Gypsum Co., 333 U.S. 364, 395 (1948); see also Smith v. Clark Cnty.
14    Sch. Dist., 727 F. 3d 950 (9th Cir. 2013) (“It is common for both trial and appellate
15    courts to reconsider and change positions when they conclude they made a
16    mistake.”).
17          Here, the SEC respectfully submits that the Opinion makes two clear errors
18    of law. First, it requires the SEC to prove that an investment is a security based on
19    the beliefs of some individual investors, rather than on the objective nature of the
20    investment being offered to the public. However, the test for an investment
21    contract under the Supreme Court’s decision, SEC v. W.J. Howey Co., 328 U.S.
22    293 (1946), is an “objective inquiry.” Second, the Opinion holds that a
23    preliminary injunction is unnecessary because Defendants vowed to cease their
24    offering, without providing thirty days notice of their intent to resume. However,
25    the Ninth Circuit in SEC v. Murphy, 626 F.2d 633, 655-56 (9th Cir. 1980), held
26    that such a defense does not render an injunction unnecessary, since a defendant
27    would always be able to avoid an injunction “if he merely states under oath that he
28    will not commit violations in the future.”
                                                   2
     Case 3:18-cv-02287-GPC-MSB Document 44 Filed 12/17/18 PageID.3161 Page 3 of 6




 1          This Motion is based on this Notice of Motion and Motion, the concurrently
 2    filed Memorandum of Points and Authorities, the accompanying Declaration of
 3    Amy Jane Longo, all the pleadings, papers, records, and files in the above-
 4    entitled action, and such oral argument as the Court may consider at the hearing
 5    of this Motion.
 6
 7    Dated: December 17, 2018
 8                                                /s/ Amy Jane Longo
 9                                                Amy Jane Longo
                                                  David S. Brown
10                                                Brent W. Wilner
11                                                Attorneys for Plaintiff
                                                  SECURITIES AND EXCHANGE
12                                                COMMISSION
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
     Case 3:18-cv-02287-GPC-MSB Document 44 Filed 12/17/18 PageID.3162 Page 4 of 6




 1                                  PROOF OF SERVICE

 2    I am over the age of 18 years and not a party to this action. My business address is:
 3          U.S. SECURITIES AND EXCHANGE COMMISSION,
            400 S. Flower Street, Suite 900, Los Angeles, California 90071
 4          Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
 5    On December 17, 2018, I caused to be served the document entitled PLAINTIFF
      SECURITIES AND EXCHANGE COMMISSION’S NOTICE OF MOTION
 6    AND MOTION FOR PARTIAL RECONIDERATION OF THE COURT’S
 7    NOVEMBER 27, 2018 ORDER DENYING PRELIMINARY INJUNCTION
      (Dkt. No. 41) on all the parties to this action addressed as stated on the attached
 8    service list:
 9    ☐      OFFICE MAIL: By placing in sealed envelope(s), which I placed for
      collection and mailing today following ordinary business practices. I am readily
10    familiar with this agency’s practice for collection and processing of
      correspondence for mailing; such correspondence would be deposited with the
11    U.S. Postal Service on the same day in the ordinary course of business.
12           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed
      envelope(s), which I personally deposited with the U.S. Postal Service. Each such
13    envelope was deposited with the U.S. Postal Service at Los Angeles, California,
      with first class postage thereon fully prepaid.
14
             ☐      EXPRESS U.S. MAIL: Each such envelope was deposited in a
15    facility regularly maintained at the U.S. Postal Service for receipt of Express Mail
      at Los Angeles, California, with Express Mail postage paid.
16
      ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to
17    the office of the addressee as stated on the attached service list.
18    ☐     UNITED PARCEL SERVICE: By placing in sealed envelope(s)
      designated by United Parcel Service (“UPS”) with delivery fees paid or provided
19    for, which I deposited in a facility regularly maintained by UPS or delivered to a
      UPS courier, at Los Angeles, California.
20
      ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail
21    to the electronic mail address as stated on the attached service list.
22    ☒      E-FILING: By causing the document to be electronically filed via the
      Court’s CM/ECF system, which effects electronic service on counsel who are
23    registered with the CM/ECF system.
24    ☐     FAX: By transmitting the document by facsimile transmission. The
      transmission was reported as complete and without error
25
            I declare under penalty of perjury that the foregoing is true and correct.
26
27    Date: December 17, 2018                   /s/ Amy Jane Longo
                                                Amy Jane Longo
28
                                                4
     Case 3:18-cv-02287-GPC-MSB Document 44 Filed 12/17/18 PageID.3163 Page 5 of 6



                               SEC v. Blockvest LLC, et al.
 1            United States District Court – Southern District of California
                           Case No. 3:18-cv-02287-GPC-MSB
 2
                                    SERVICE LIST
 3
                 Stanley C. Morris (served by ECF only)
 4               Corrigan & Morris LLP
                 12300 Wilshire Blvd., Suite 210
 5               Los Angeles, California 90025
                 Attorneys for Defendants Reginald Buddy Ringgold, III and Blockvest
 6               LLC
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5
     Case 3:18-cv-02287-GPC-MSB Document 44 Filed 12/17/18 PageID.3164 Page 6 of 6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
